DETAILED ACTION
Status of Application
Claims 1-8 and 31 are examined in this application. Claims 9 and 22-30 are withdrawn. Claims 1  and 31 are amended. Claims 10-21 are cancelled. This is a Non-Final Office Action in response to Arguments and Amendments filed on 10/08/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Election/Restrictions
Claims 9 and 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/15/2019
Response to Arguments
Applicant’s arguments, see p. 9, filed 10/08/2021, with respect to the rejection(s) of claim(s) 1 under 103(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been Miksa et al. (US 2014/0379254 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The BRI of the list of sensors includes a single one of any of the sensors. The specification provides examples of sets of sensor data being used to identify a location, not a single sensor. Moreover, it is unclear how just knowing, for example, a precipitation amount, temperature amount or just a humidity amount would help narrow down the location of a vehicle. For example, the precipitation amount during a rain storm would multiple locations with the exact same reading within a range that would not help narrow down the location of a vehicle.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite “the sensor data associated with the purported location”; however, the term lacks antecedent basis since the previously recited limitation in Claim 1 is canceled. Moreover, as currently recited, it is unclear which sensor data is being referred to: the fingerprint data or the sensor data from the vehicle. It is interpreted as sensor data associated with the fingerprint.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miksa et al. (US 2014/0379254 A1).

As per Claim 1, Miksa et al. discloses a method of verifying a vehicle location (Fig. 4), the method comprising: 	accessing, by a processor, a predefined location fingerprint for a purported location along a road network ([0087]; Figs. 4-5; Landmark measurement data), wherein the predefined location fingerprint is stored in a database ([0087]), wherein the predefined location fingerprint includes sensor criteria associated with the purported location along the road network ([0098]), the sensor criteria including a predefined set of different types of sensors and a corresponding threshold ([0094, 0098]; Fig. 5) for sensor data associated with each of the different types of sensors ([0098]), the sensor data being data sensed  from a physical environment of an area at the purported location along the road network by a sensor at the purported location along the road network ([0102]; Fig. 6a; [0097] the measurement data is obtained by vehicles at the purported location), the sensor data being indicative of one or more characteristics of the physical environment of the purported location along the road network and being associated with the purported location along the road network ([0098-0100]); 	requesting, by the processor, vehicle sensor data from one or more vehicle sensors corresponding to the predefined set of different types of sensors of the sensor criteria of the location fingerprint ([0087]), the one or more vehicle sensors being sensors of a vehicle at the vehicle location, the vehicle sensor data being data sensed from a physical environment at the vehicle location by the one or more vehicle sensors ([0087]; Fig. 6a); 	receiving, by the processor, the requested vehicle sensor data from the vehicle, the received vehicle sensor data being associated with the vehicle location ([0088-0089]); 	comparing, by the processor, the received vehicle sensor data associated with the vehicle location for the one or more vehicle sensors with the corresponding threshold for sensor data associated with each of the different types of sensors of the predefined set of different types of sensors ([0089, 0095, 0098]; Fig. 5)  ; and 	verifying, by the processor based on the comparison, the vehicle location in response to the received vehicle sensor data meeting or exceeding the corresponding threshold ([0089, 0094])..
As per Claim 2, Miksa et al. discloses the method of claim 1, further comprising:	sending, by the processor, an external data request to an external provider for the sensor data associated with the purported location along the road network ([0119-0121); and	receiving, by the processor, the sensor data associated with the purported location along the road network from the external provider ([0119-0121).
As per Claim 3, Miksa et al. discloses the method of claim 1, further comprising predefining the location fingerprint prior to accessing the predefined location fingerprint, wherein predefining the ([0111]);	selecting, by the processor, sensor criteria for the purported location along the road network ([0111]); and	associating, by the processor, the sensor criteria with the purported location along the road network as the location fingerprint ([0111] Fig. 5).

As per Claim 4, Miksa et al. discloses the method of claim 1, wherein the at least one threshold comprises:	a predefined value or predefined range of values for the sensor data associated with the purported location along the road network (Fig. 5a); and	a predefined amount of sensor data associated with the purported location along the road network, a predefined type of sensor data associated with the purported location along the road network, or a predefined amount and a predefined type of sensor data associated with the purported location along the road network ([0098] Fig. 5).
As per Claim 5, Miksa et al. discloses the method of claim 1, wherein the sensor data associated with the purported location along the road network is sensed from a set of sensors and the one or more (Fig. 6a).

As per Claim 6, Miksa et al. discloses the method of claim 1, wherein the purported location along the road network is a point of interest or a pre-defined area ([0087]).

As per Claim 7, Miksa et al. discloses the method of claim 1, wherein the sensor data associated with the purported location along the road network comprises environmental attributes associated with the purported location along the road network ([0101]).

As per Claim 8, Miksa et al. discloses the method of claim 1, wherein verifying the vehicle location is performed automatically when the vehicle location corresponds to a location associated with a location fingerprint (Fig. 4).
As per Claim 31, Miksa et al. discloses the method of claim 1, wherein the sensor at the purported location along the roadway comprises an altitude sensor (Fig. 1, [0111]), a wind speed sensor, a humidity sensor, a magnetic sensor, an electromagnetic sensor, a precipitation sensor, a radio-wave sensor, a micro-wave sensor, a solar radiation sensor, an air quality sensor, an optical distance system ([0075]),  radio distance system ([0075]) or a combination thereof.
Conclusion                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619